THE defendant was presented before the Superloi -*y Court of law for Prince William county, at the May-term 1814, for unlawful gaming. The process being returned executed, the defendant appeared and pleaded, and issue was joined. The court proceeded without a jury to try the issue, and gave judgment against him for twenty dollars, the penalty prescribed by law.
On a subsequent day of the term however, on the defendant’s motion, the judgment was set aside, he insisting that he had a right to a trial by a jury, and that ques*336tion was adjourned to the general court, for their decision.
November 12th, 1814. The general court decided unanimously, “ that the defendant in this case is entitled “ to a trial by jury.”